Citation Nr: 9911522	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-08 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an upper back 
disorder, claimed as secondary to residuals of a stress 
fracture of the third metatarsal of the right foot.  

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to residuals of a stress 
fracture of the third metatarsal of the right foot.

3.  Entitlement to service connection for a right thigh 
disorder, claimed as secondary to residuals of a stress 
fracture of the third metatarsal of the right foot.

4.  Entitlement to service connection for a right calf 
disorder, claimed as secondary to residuals of a stress 
fracture of the third metatarsal of the right foot.

5.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to residuals of a stress 
fracture of the third metatarsal of the right foot.

6.  Entitlement to service connection for a left leg 
disorder, claimed as secondary to residuals of a stress 
fracture of the third metatarsal of the right foot.

7.  Entitlement to service connection for a left foot 
disorder, claimed as secondary to residuals of a stress 
fracture of the third metatarsal of the right foot.

8.  Entitlement to service connection for a disorder of the 
Achilles tendon of the right foot, claimed as secondary to 
residuals of a stress fracture of the third metatarsal of the 
right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to August 
1965; he then served in the United States Army Reserves with 
periods of active duty for training. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A rating decision dated in January 1997 denied service 
connection for, among other things, disorders of the left leg 
and back, both claimed as secondary to service-connected 
residuals of a stress fracture of the third metatarsal of the 
right foot.  In June 1998, due to confusion as to the precise 
nature of the veteran's claims, portions of this case were 
remanded to obtain clarification from the veteran.  The 
veteran responded in July 1998, and claimed entitlement to 
service connection for the issues listed on the front page of 
this decision.  In a rating decision dated in August 1998, 
the RO denied the veteran's claims.  The veteran's notice of 
disagreement was received in September 1998, and his 
substantive appeal was received in November 1998.  

The Board notes that at the April 1997 hearing, and again in 
his July 1998 claim, the veteran, in addition to claiming 
entitlement to service connection for his low back secondary 
to his right foot disorder, also claimed entitlement to 
service connection for his back, on a direct basis.  The RO, 
however, only addressed the secondary service connection 
claim.  Furthermore, the Board notes that service connection 
for a back disorder on a direct basis was denied in March 
1981 and April 1994.  Still remaining to be adjudicated, 
therefore, is the issue of whether new and material evidence 
has been submitted to reopen a claim of service connection 
for a low back disorder, on a direct basis.  As this issue is 
not currently developed or certified for appellate review, it 
is referred to the RO for appropriate action.  

The Board further notes that the veteran's July 1998 claim 
includes a claim of entitlement to service connection for an 
upper back disorder, claimed as secondary to the low back 
disorder (in addition to a claim of entitlement to service 
connection for an upper back disorder, claimed as secondary 
to a right foot disability, discussed below in the body of 
this decision.)  The RO, however, only addressed the claim of 
service connection secondary to the right foot disability, 
and did not adjudicate the issue of service connection 
secondary to the low back disorder.  The Board recognizes 
that the latter issue is inextricably intertwined with the 
issue of whether new and material has been submitted to 
reopen a claim of service connection for a low back disorder, 
since if service connection for the low back disorder is 
denied, service connection for the upper back disorder on a 
secondary basis must necessarily be denied as well.  
Accordingly, the issue of entitlement to service connection 
for an upper back disorder, claimed as secondary to the low 
back disorder, is also referred to the RO for appropriate 
action.  

The Board, in its June 1998 remand, instructed the RO to 
consider whether the veteran's claim for entitlement to 
service connection for a left knee disorder should be 
considered under the new and material evidence standards 
since a prior final decision, in March 1981, denied service 
connection for a left knee disorder on a direct basis.  In 
July 1998, the veteran clarified his claim, as regards the 
left knee, and stated that he was claiming service connection 
secondary to his right foot disability, thus indicating that 
he was not claiming direct service connection.  In view of 
this clarification, the issue of whether new and material 
evidence has been submitted in the claim regarding the left 
knee, is no longer applicable, since a claim under a new 
theory is a new claim, and the requirement of new and 
material evidence does not apply.  


FINDINGS OF FACT

1.  There is no medical diagnosis of a current disorder of 
the upper back nor is there medical evidence linking such a 
disorder to a service-connected disability.

2.  A disorder of the lower back has not been shown by 
medical evidence to be related to service-connected 
disability.  

3.  There is no medical diagnosis of a current disorder of 
the right thigh nor is there medical evidence linking such a 
disorder to a service-connected disability.

4.  There is no medical diagnosis of a current disorder of 
the right calf nor is there medical evidence linking such a 
disorder to a service-connected disability. 

5.  A left knee disorder has not been shown by medical 
evidence to be related to a service-connected disability.

6.  There is no medical diagnosis of a current disorder of 
the left leg nor is there medical evidence linking such a 
disorder to a service-connected disability.

7.  A left foot disorder has not been shown by medical 
evidence to be related to a service-connected disability.

8.  There is no medical diagnosis of a current disorder of 
the Achilles tendon of the right foot nor is there medical 
evidence linking such a disorder to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for an upper back disorder secondary to service-connected 
residuals of a stress fracture of the third metatarsal of the 
right foot is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for a low back disorder secondary to service-connected 
residuals of a stress fracture of the third metatarsal of the 
right foot is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran's claim of entitlement to service connection 
for a right thigh disorder secondary to service-connected 
residuals of a stress fracture of the third metatarsal of the 
right foot is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The veteran's claim of entitlement to service connection 
for a right calf disorder secondary to service-connected 
residuals of a stress fracture of the third metatarsal of the 
right foot is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

5.  The veteran's claim of entitlement to service connection 
for a disorder of the left knee secondary to service-
connected residuals of a stress fracture of the third 
metatarsal of the right foot is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  The veteran's claim of entitlement to service connection 
for a disorder of the left leg secondary to service-connected 
residuals of a stress fracture of the third metatarsal of the 
right foot is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

7.  The veteran's claim of entitlement to service connection 
for a left foot disorder secondary to service-connected 
residuals of a stress fracture of the third metatarsal of the 
right foot is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

8.  The veteran's claim of entitlement to service connection 
for a disorder of the right Achilles tendon secondary to 
service-connected residuals of a stress fracture of the third 
metatarsal of the right foot is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Regulations further provide that 
service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by a service connected disease or injury.  
38 C.F.R. § 3.310(a).  Further, secondary service connection 
on the basis of aggravation is permitted under 38 C.F.R. 
§ 3.310 (1995), and compensation is payable for that degree 
of aggravation of a non-service-connected disability caused 
by a service-connected disability.  Allen v. Brown, 
7 Vet.App. 439 (1995).

Before reaching the merits of the veteran's claims, the 
threshold question which must be answered in this case is 
whether the veteran has presented well grounded claims for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a service connection claim to be well grounded, 
there must be competent evidence of current disability 
(established by medical diagnosis); evidence of incurrence or 
aggravation of a disease or injury in service (established by 
medical, or in some cases lay, evidence); and competent 
evidence of a nexus between the inservice injury or disease 
and the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 
Moreover, when a claim is being advanced on the theory of 
secondary service connection under 38 C.F.R. § 3.310 
(including under Allen v. Brown, 7 Vet.App. 439 (1995)), 
medical evidence of causation is also necessary to well-
ground such a secondary service connection claim.  See 
generally Reiber v. Brown, 7 Vet.App. 513 (1995).  In this 
regard, the Board stresses again that all issues being 
addressed in this decision area based on claims that various 
disorders are entitled to service connection secondary to the 
veteran's service-connected residuals of a stress fracture of 
the third metatarsal of the right foot.

With regard to the requirement of medical evidence to show 
current disability and to show a link to the service-
connected residuals of a stress fracture of the third 
metatarsal of the right foot, such questions require medical 
skills and must be made by trained medical personnel.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Lay persons 
are not competent to render medical diagnoses, and lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded under section 5107(a).  Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

I.  Disorders of the Upper and Lower Back

VA outpatient treatment records from December 1993 noted 
that, following the veteran's complaints of "numbness," X-
rays were taken of his spine.  These revealed evidence of 
minimal degenerative changes of the sacral and coccygeal 
segments.  

At an August 1994 personal hearing conducted in connection 
with the veteran's claim for an increased evaluation for his 
service-connected right foot disability, the veteran stated 
that his foot disorder caused him to limp and caused pain in 
his back.  

At his April 1997 personal hearing, the veteran's 
representative stated that the veteran's back disorder was 
incurred in service, and was not secondary to a service-
connected disorder.  The representative did not specify 
whether he was referring to the lower or upper back, or to 
both.  The veteran's testimony related to injuring his lower 
back in service and did not address the secondary service 
connection claim.  He also reported receiving private medical 
treatment for his back beginning a year after separation, 
from 1966 to 1973.  However, in December 1997, the veteran 
notified VA that he was unable to locate these records.  

While the veteran's more recent testimony was that his back 
disorder was incurred in service, as noted in the 
introduction, however, the veteran, in July 1998, clarified 
his statements and asserted that his lower back disorder was 
"possibly secondary to my service-connected right foot 
condition which has altered my walking and put stress on my 
back."  In addition, the veteran's clarification statement 
asserted that his upper back disorder was not due to an 
injury or incident in service, "but is secondary to either 
my lower back injury in service or my right foot, which 
causes abnormal walking habits."

The veteran's claims for secondary service connection for 
disorders of the upper and lower back do not meet the 
requirements for well grounded claims and hence must be 
denied.  As regards the veteran's upper back disorder, the 
record does not include a medical diagnosis of such a 
disorder.  Moreover, even if the Board assumes for the sake 
of argument that the veteran does suffer from a current upper 
back disorder, there is no medical evidence of a nexus to his 
service-connected residuals of a fracture of the third 
metatarsal of the right foot. 

 As regards the lower back, while VA outpatient treatment 
records from December 1993 noted X-ray evidence of minimal 
degenerative changes of the sacral and coccygeal segments, 
the veteran's claim for a low back disorder is not well-
grounded as there is no medical evidence of a nexus between 
this condition and the veteran's service-connected right foot 
disability. 

The only evidence presented by the veteran concerning these 
issues consists of his own statements and testimony.  
However, as noted at the outset, the veteran as a layperson 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of a medical diagnosis or a 
medical relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Because of the lack of competent evidence of a 
current disorder of the upper back, and of a relationship 
between a lower back disorder and the veteran's service-
connected residuals of a stress fracture of the third 
metatarsal of the right foot, the claims for secondary 
service connection for an upper and lower back disorder are 
not well grounded and are thus denied.

II.  Disorders of the Right Thigh and Calf

The veteran maintains that his right thigh and right calf 
disorders are secondary to his service-connected right foot 
disability as the disability "puts a strain on other parts 
of my body."  A December 1993 VA clinical record notes the 
veteran's right thigh claim and indicates that x-rays were to 
be ordered.  Radiological study just a few days later showed 
no fracture, dislocation or destructive bone changes of the 
right femur.  The claims file does not include a medical 
diagnosis of disability of the right calf.  Accordingly, the 
veteran's claims for service connection for disorders of the 
right thigh and the right calf must both be denied as the 
record contains no competent evidence of a current disorder.  
The only evidence presented by the veteran concerning these 
issues consists of his own statements.  However, as noted 
above, as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of a medical diagnosis.  Espiritu, 2 Vet. App. at 
492.  Again, even if the Board assumes arguendo that there 
are current disorders of the right thigh and right calf, 
there is no medical evidence of a link or nexus to the 
veteran's service-connected right foot disability.  His 
claims based on these disorders must therefore be viewed as 
not well grounded. 

III.  Disorders of the Left Knee, Leg, and Foot

VA outpatient treatment records from February 1996 noted that 
the veteran complained of occasional left foot pain, in 
addition to chronic right foot pain.  The diagnosis was 
arthritis of the feet, bilaterally.  In September 1996, 
treatment records noted that the veteran complained of pain 
in the left knee, with giving away of the knee.  He reported 
that this had been happening since 1971.  The diagnosis was 
left knee joint pain.  At his April 1997 personal hearing, 
the veteran testified that he suffered from pain and giving 
away of the knee since service.

In his July 1998 clarification statement, the veteran 
asserted that his left leg, left knee and left foot disorders 
were all secondary to his service-connected right foot 
disability, due to the claimed strain that his disability 
placed on other parts of his body.  

Additional VA outpatient treatment records from July 1998 
noted that the veteran complained of chronic pain in the 
feet, and that custom insoles did help.  

The veteran's claim for service connection for his left leg 
disorder is not well grounded as there is no competent 
evidence of a current disorder of the left leg.  The 
veteran's claims for service connection for disorders of the 
left knee and left foot are also not well grounded.  While 
there does appear to be medical diagnoses of current 
disorders of the left knee and left foot, there is no medical 
evidence of a nexus or link between such disorders and his 
service-connected right foot disability.  As already noted 
several times, as a layperson the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of a medical diagnosis, or of medical relationship.  
Espiritu, 2 Vet. App. at 492.  Because of the lack of a 
medical diagnosis of a current disorder of the left leg and 
the lack of medical evidence of a relationship between a 
service-connected disability and either left knee pain or 
arthritis of the left foot, the claims for service connection 
for disorders of the left leg, knee and foot are not well 
grounded and are thus denied.

IV.  Disorder of the Right Achilles Tendon

VA treatment records document abundant evidence of treatment 
for residuals of a fracture of the third metatarsal of the 
right foot, for which service connection has been in effect 
since December 1980.  However, these records contain no 
reference to any treatment for, or diagnosis of, a disorder 
of the right Achilles tendon.  A September 1994 VA 
examination report of the veteran's right foot similarly did 
not contain a diagnosis of any disorder of the right Achilles 
tendon.  Because of the lack of a medical diagnosis of a 
current disorder of the right Achilles tendon, the veteran's 
claim for this disorder is denied.   

Conclusion.

In closing, the Board hereby informs the veteran with regard 
to the secondary service connection issues which are the 
subject of this appeal that in order to well ground each such 
claim there must be a medical diagnosis of current disability 
and medical evidence showing a link between such current 
disability and a service-connected disability.  38 U.S.C.A. 
§ 5103(a); Robinette v. Brown, 8 Vet.App. 69 (1995). 

To the extent that the RO denied any of the veteran's claims 
on the merits, "when an RO does not specifically address the 
question whether a claim is well-grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).



ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

